           Case 2:20-cv-01727-APG-NJK Document 4 Filed 09/18/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JEFF H. WILLIAMSON,                                       Case No.: 2:20-cv-01727-APG-NJK

 4          Plaintiff                                                Order Closing Case

 5 v.

 6 LAS VEGAS PROBATION
   DEPARTMENT,
 7
        Defendant
 8

 9         Jeff Williamson submitted a “complaint” to the chief probation officer in Las Vegas. ECF

10 No. 1-1. I do not interpret his letter as a civil lawsuit. Rather, he seeks to inform the chief of the

11 probation office in Las Vegas about what he believes to be improper conduct by the Las Vegas

12 probation department and various other government officers. Consequently, I will close this case

13 and order the clerk’s office to forward copies of Williamson’s communications to the chief

14 probation officer.

15         I THEREFORE ORDER the clerk of court to close this case as opened in error.

16         I FURTHER ORDER the clerk of court to forward copies of Williamson’s

17 communications to the chief probation officer for the Las Vegas probation office.

18         DATED this 18th day of September, 2020.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
